UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21982 Claymore/Guggenheim Strategic Opportunities Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:May 31 Date of reporting period:November 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/gof your window to the LATEST, most up-to-date information about the Claymore/Guggenheim Strategic Opportunities Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/gof, you will find: · Daily, weekly and monthly data on share prices,net asset values, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Guggenheim Partners Asset Management, LLC and Guggenheim Funds Investment Advisors, LLC are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2| Semiannual Report| November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund Dear Shareholder | We thank you for your investment in the Claymore/Guggenheim Strategic Opportunities Fund (the “Fund”). This report covers the Fund’s performance for the semiannual fiscal period ended November 30, 2010. The Fund’s investment objective is to maximize total return through a combination of current income and capital appreciation. The Fund seeks to achieve that objective by combining a credit-managed fixed-income portfolio with access to a diversified pool of alternative investments and equity strategies. The Fund pursues a relative value-based investment philosophy, which utilizes quantitative and qualitative analysis to seek to identify securities or spreads between securities that deviate from their perceived fair value and/or historical norms. Guggenheim Funds Investment Advisors, LLC (“Guggenheim Funds” or the “Adviser”), formerly known as Claymore Advisors, LLC (“Claymore”), serves as the adviser to the Fund. The name change, effective September 24, 2010, marks the next phase of business integration following the acquisition of Claymore by Guggenheim Partners, LLC (“Guggenheim Partners”), announced on October 15, 2009. Guggenheim Partners Asset Management, LLC (“GPAM” or the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and is responsible for the management of the Fund’s portfolio of investments. Each of the Adviser and the Sub-Adviser is an affiliate of Guggenheim Partners, a global diversified financial services firm with more than $100 billion in assets under management and supervision. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended November 30, 2010, the Fund returned 14.62% on a NAV basis and 20.48% on a market price basis. The closing price of the Fund’s shares as of November 30, 2010, was $20.02, which represented a premium of 4.43% to the NAV of $19.17. The closing price of the Fund’s shares as of May 31, 2010, was $17.46, which represented a discount of 0.57% to the NAV of $17.56.The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. During the six-month period ended November 30, 2010, the Fund paid monthly dividends of $0.154 per share. The most recent dividend represents an annualized distribution rate of 9.23% based on the Fund’s last closing market price of $20.02 as of November 30, 2010. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 31 herein. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Fund endeavors to maintain a stable monthly distribution, the DRIP plan effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. Semiannual Report | November 30, 2010 |3 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Dear Shareholder continued To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of the report, which begins on page 5. You’ll find information on GPAM’s investment philosophy, their views on the economy and market environment, and detailed information about the factors that impacted the Fund’s performance. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/gof. Sincerely, Kevin M. Robinson Chief Executive Officer Claymore/Guggenheim Strategic Opportunities Fund December 31, 2010 4 | Semiannual Report | November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Questions & Answers | The investment portfolio of Claymore/Guggenheim Strategic Opportunities Fund (the “Fund”) is managed by a team of seasoned professionals at Guggenheim Partners Asset Management, LLC (“GPAM”). This team includes B. Scott Minerd, Chief Executive Officer and Chief Investment Officer; Anne Bookwalter Walsh, CFA, JD, Senior Managing Director; Michael Curcio, Senior Managing Director; and Kerim Engin, Ph.D., Managing Director & Director of Risk Management. In the following interview, the investment team discusses the market environment and the Fund’s performance for the Fund’s semiannual fiscal period ended November 30, 2010. Please remind us of this Fund’s objective and the way it is managed. The Fund’s investment objective is to seek to maximize total return through a combination of current income and capital appreciation. The Fund pursues a relative value-based investment philosophy, which utilizes quantitative and qualitative analysis to seek to identify securities or spreads between securities that deviate from their perceived fair value and/or historical norms. GPAM seeks to combine a credit-managed fixed-income portfolio with access to a diversified pool of alternative investments and equity strategies. There is no guarantee that the perceived fair value will be achieved. The Fund seeks to achieve its investment objective by investing in a wide range of fixed income and other debt and senior equity securities (“income securities”) selected from a variety of sectors and credit qualities, including, but not limited to, corporate bonds, loans and loan participations, structured finance investments, U.S. government and agency securities, mezzanine and preferred securities and convertible securities, and in common stocks, limited liability company interests, trust certificates and other equity investments (“common equity securities”) that GPAM believes offer attractive yield and/or capital appreciation potential, including employing a strategy of writing (selling) covered call and put options on such equities. GPAM believes the volatility (risk) of the Fund can be reduced by diversifying the portfolio across a large number of sectors and securities, many of which historically have not been highly correlated to one another. · The Fund may invest, under normal market conditions, up to 60% of its total assets in income securities rated below investment grade (commonly referred to as “junk bonds”). · The Fund may invest up to 20% of its total assets in non-U.S. dollar-denominated fixed-income securities of corporate and governmental issuers located outside the U.S., including up to 10% of total assets in income securities of issuers located in emerging markets. · The Fund may invest up to 50% of its total assets in common equity securities consisting of common stock; and · The Fund may invest up to 30% of its total assets in investment funds that primarily hold (directly or indirectly) investments in which the Fund may invest directly and may invest up to 20% of the Fund’s total assets in investment funds that are registered as investment companies under the Investment Company Act of 1940, as amended (the “1940 Act”) to the extent permitted by applicable law and related interpretations of the staff of the U.S. Securities and Exchange Commission. GPAM’s investment process is a collaborative effort between its Portfolio Construction Group, which utilizes tools such as a proprietary risk optimization model to determine allocation of assets among a variety of sectors, and its Sector Specialists, who are responsible for security selection within these sectors and for implementing securities transactions. The Fund seeks to enhance the level of distributions by utilizing financial leverage through borrowings, reverse repurchase agreements or other forms of debt. As of November 30, 2010, the amount of leverage was approximately 28% of the Fund’s total assets. Although the use of financial leverage by the Fund may create an opportunity for increased return for the common shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with the financial leverage proceeds are greater than the cost of the financial leverage, then the common shares’ return will be greater than if financial leverage had not been used. Conversely, if the income and gains from the securities purchased with the financial leverage is less than the cost of the financial leverage then the return on the common shares will be less than if financial leverage had not been used. There can be no assurance that a leveraging strategy will be implemented or that it will be successful during any period during which it is employed. Please tell us about the market environment over the last six months. The six-month period ended November 30, 2010, and indeed the entire calendar year 2010, has proven to be a very good period for financial markets generally, with tremendous improvement in the markets for both stocks and bonds. This market strength is most welcome for investors, as it follows a difficult period for financial markets that was characterized by sharp declines in the market prices of most non-government securities. In the bond market, the spread sectors (that is, bonds Semiannual Report | November 30, 2010 |5 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Questions & Answers continued that carry credit risk) have performed especially well during 2010, as investors have once again embraced risky assets. During 2008 and 2009 investors were fearful of risk, and lower rated, less liquid debt securities performed very poorly. During 2010, high yield bonds and riskier asset classes such as asset-backed securities (“ABS”), riskier sectors of commercial mortgage-backed securities (“CMBS”), and non-agency residential mortgage-backed securities (“RMBS”) have been among the best performing asset classes. For the six-month period ended November 30, 2010, the Standard & Poor’s 500 Index (“S&P 500”), which is generally regarded as an indicator of the broad U.S. stock market, returned 9.50%. The Barclays Aggregate Bond Index, which is a proxy for the investment grade bond market, returned 3.85%. Reflecting investors’ increased appetite for risk, the return of the Barclays U.S. Corporate High Yield Index was 9.54%. The return of the Barclays U.S. Treasury Bill 1-3 Months Index was just 0.07%, a reflection of the record low Fed Funds target rate set between zero and 0.25%. How did the Fund perform during this period? The Fund performed very well over the last six months, as it has done in previous periods. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended November 30, 2010, the Fund returned 14.62% on an NAV basis and 20.48% on a market price basis. The closing price of the Fund’s shares as of November 30, 2010, was $20.02, which represented a premium of 4.43% to the NAV of $19.17. The closing price of the Fund’s shares as of May 31, 2010, was $17.46, which represented a discount of 0.57% to the NAV of $17.56. The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. An important goal of the Fund is to provide long-term returns in line with equity returns but with less volatility. For the period from the Fund’s inception date of July 27, 2007, through November 30, 2010, the Fund’s NAV return on an annualized basis was 12.17%, compared with the annualized return of -4.45% for the S&P 500. Over this same period, the Fund’s annualized volatility has been approximately 10%. This compares with annualized volatility of the Barclays Aggregate Bond Index (a proxy for bonds) of approximately 5% and volatility of the S&P 500 of approximately 30% over the same period. Since inception, on an annualized basis, the Fund has outperformed equities (as measured by the S&P 500) by 16.67 percentage points with less than one-third of the volatility. The volatility is measured by calculating the standard deviation of the percentage changes in the Fund’s daily NAV and then annualizing these percentage changes. The relatively low volatility of the Fund’s NAV is attributable to its high level of diversification across many different asset classes. During the six-month period ended November 30, 2010, the Fund paid monthly dividends of $0.154 per share. The most recent dividend represents an annualized distribution rate of 9.23% based on the Fund’s last closing market price of $20.02 as of November 30, 2010. How was the Fund allocated among asset classes during this period and how did these decisions affect performance? This Fund was created to provide investors the potential to realize a level of return similar to that achieved by equities, but with less volatility. GPAM tracks a large number of equity and fixed income asset classes and, in constructing this portfolio, it seeks to use investments that historically have had low correlations to one another. GPAM has attempted to optimize the portfolio by analyzing the historical returns generated by GPAM’s management team in each sector, the volatility of each sector and the correlations among the sectors. GPAM does this in an effort to reduce the risk of the portfolio while providing the potential for an attractive long-term return to their investors. In the final months of 2008, GPAM recognized some unusual opportunities in the market, especially for structured securities, which were selling at extremely depressed prices. One reason was that certain levered investors were forced to sell securities at a time of very poor market liquidity, creating attractive opportunities for opportunistic investors such as GPAM. Additionally, many investors were so fearful of the high level credit risk in some structured securities that they shied away from the entire category, driving prices much lower than was warranted by fundamentals. With its ability to thoroughly analyze both asset classes and individual securities, GPAM was well positioned to invest in some of the more sound structured securities and continued to do so during 2009. Accordingly, the Fund was heavily invested during the period in asset-backed securities, which represented approximately 42.0% of the Fund’s total investments as of November 30, 2010. Additionally, almost 23% of the portfolio was invested in commercial mortgage-backed securities, another sector that investors had avoided, fearing a spate of defaults in commercial mortgages, similar to what happened in the residential mortgage market. These fears were not realized, and CMBS have recovered nicely. The approximately 65% of the Fund’s total investments that were in ABS and CMBS were the main reasons for the Fund’s strong performance during the six months ended November 30, 2010. 6 | Semiannual Report | November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Questions & Answers continued The only disadvantage to this very strong performance of the portfolio’s structured securities was that the value of the positions has increased so much that the Fund’s representation in equities is relatively low, approximately 10% as of November 30, 2010. While this small equity position performed very well, in line with the equity market, the Fund’s performance would have been even better if it had had greater participation in the equity market. How did the Fund’s leverage affect performance during this period? Since leverage adds to performance when the cost of leverage is less than the total return generated by investments, the use of leverage contributed to the Fund’s total return during this period. The purpose of leverage (borrowing) is to fund the purchase of additional securities that provide increased income and potentially greater appreciation to common shareholders than could be achieved from an unlevered portfolio. Of course, leverage results in greater NAV volatility and entails more downside risk than an unleveraged portfolio. As of November 30, 2010, the Fund’s leverage is approximately 28% of total assets. GPAM employs leverage through three vehicles: reverse repurchase agreements, under which it lends securities and receive in return cash which can be used for additional investments; a committed financing facility through BNP Paribas, a leading European bank; and the Troubled Asset - Backed Securities Loan Facility (“TALF”) loan program. What is the current outlook for the markets and the Fund, and how is the Fund positioned for this outlook? GPAM believes that market trends will continue to be positive for financial assets such as those held by the Fund. As the U.S. and world economies continue to recover, albeit at a relatively modest pace, valuations of both debt and equity securities are likely to improve. Given the Fund’s mandate and its ability to invest across many asset classes, it has been very well suited to take advantage of the opportunities that have prevailed since the summer of 2007 when the Fund was launched. In the name of this Fund—Claymore/Guggenheim Strategic Opportunities Fund—the key term is “opportunities.” The Fund was designed to invest across a broad array of sectors and securities, and to take advantage of the imbalances and dislocations that often exist in the financial markets. GPAM continues to believe that a portfolio that is highly diversified across many asset classes, such as those represented by the Fund, can be of great value to investors in a wide variety of market conditions. Index Definitions Indices are unmanaged and reflect no expenses. It is not possible to invest directly in an index. The Standard & Poor’s 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Barclays U.S. Aggregate Bond Index represents securities that are U.S. domestic, taxable, and dollar denominated. The index covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays U.S. Corporate High Yield Index is an unmanaged index of below investment grade bonds issued by U.S. corporations. Barclays Capital U.S. Treasury Bill 1-3 Months Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. Risks and Other Considerations The views expressed in this report reflect those of Guggenheim Funds and GPAM only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Below Investment-Grade Securities Risk: The Fund may invest in income securities rated below investment grade or, if unrated, determined by the Sub-Adviser to be of comparable credit quality, which are commonly referred to as “high-yield” or “junk” bonds. Investment in securities of below investment-grade quality involves substantial risk of loss. Income securities of below investment-grade quality are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal when due and therefore involve a greater risk of default or decline in market value due to adverse economic and issuer-specific developments. Semiannual Report | November 30, 2010 |7 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Questions & Answers continued Senior and Second Lien Secured Loans Risk: The Fund’s investments in senior loans and second lien secured floating-rate loans are typically below investment grade and are considered speculative because of the credit risk of their issuers. The risks associated with senior loans of below investment-grade quality are similar to the risks of other lower-grade income securities. Second lien loans are second in right of payment to senior loans and therefore are subject to the additional risk that the cash flow of the borrower and any property securing the loan may be insufficient to meet scheduled payments after giving effect to the senior-secured obligations of the borrower. Second lien loans are expected to have greater price volatility and exposure to losses upon default than senior loans and may be less liquid. Structured Finance Investments Risk: The Fund’s structured finance investments may include residential and commercial mortgage-related and asset-backed securities issued by governmental entities and private issuers, collateralized debt obligations and risk-linked securities. These securities entail considerable risk, including many of the risks described above (e.g., market risk, credit risk, interest rate risk and prepayment risk). The value of collateralized debt obligations also may change because of changes in the market’s perception of the underlying collateral of the pool, the creditworthiness of the servicing agent for or the originator of the pool, or the financial institution or entity providing credit support for the pool. Returns on risk-linked securities are dependent upon such events as property or casualty damages which may be caused by such catastrophic events as hurricanes or earthquakes or other unpredictable events. Mezzanine Investments Risk: Mezzanine investments are subject to the same risks associated with investment in senior loans, second lien loans and other lower-grade income securities. Mezzanine investments are expected to have greater price volatility than senior loans and second lien loans and may be less liquid. Preferred Stock Risk: Preferred stock is inherently more risky than the bonds and other debt instruments of the issuer, but typically less risky than its common stock. Preferred stocks may be significantly less liquid than many other securities, such as U.S. Government securities, corporate debt and common stock. Convertible Securities Risk: As with all income securities, the market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. Convertible securities also tend to reflect the market price of the underlying stock in varying degrees, depending on the relationship of such market price to the conversion price in the terms of the convertible security. Equity Risk: Common equity securities’ prices fluctuate for a number of reasons, including changes in investors’ perceptions of the financial condition of an issuer, the general condition of the relevant stock market, and broader domestic and international political and economic events. Real Estate Securities Risk: Because of the Fund’s ability to invest in securities of companies in the real estate industry and to make indirect investments in real estate, it is subject to risks associated with the direct ownership of real estate, including declines in the value of real estate; general and local economic conditions; increased competition; and changes in interest rates. Because of the Fund’s ability to make indirect investments in natural resources and physical commodities, and in real property asset companies, the Fund is subject to risks associated with such real property assets, including supply and demand risk, depletion risk, regulatory risk and commodity pricing risk. Personal Property Asset Company Risk: The Fund may invest in personal property asset companies such as special situation transportation assets. The risks of special situation transportation assets include cyclicality of supply and demand for transportation assets and risk of decline in the value of transportation assets and rental values. Private Securities Risk Private securities have additional risk considerations than with investments in comparable public investments. Inflation/Deflation Risk: There is a risk that the value of assets or income from investments will be worth less in the future as inflation decreases the value of money. Dividend Risk: Dividends on common stock and other common equity securities which the Fund may hold are not fixed but are declared at the discretion of an issuer’s board of directors. There is no guarantee that the issuers of the common equity securities in which the Fund invests will declare dividends in the future or that, if declared, they will remain at current levels or increase over time. Portfolio Turnover Risk: The Fund’s annual portfolio turnover rate may vary greatly from year to year. A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Fund. High portfolio turnover may result in an increased realization of net short-term capital gains by the Fund which, when distributed to common shareholders, will be taxable as ordinary income. Additionally, in a declining market, portfolio turnover may create realized capital losses. Derivatives Risk: The Fund may be exposed to certain additional risks should the Sub-Adviser use derivatives as a means to synthetically implement the Fund’s investment strategies. If the Fund enters into a derivative instrument whereby it agrees to receive the return of a security or financial instrument or a basket of securities or financial instruments, it will typically contract to receive such returns for a predetermined period of time. During such period, the Fund may not have the ability to increase or decrease its exposure. In addition, such customized derivative instruments will likely be highly illiquid, and it is possible that the Fund will not be able to terminate such derivative instruments prior to their expiration date or that the penalties associated with such a termination might impact the Fund’s performance in a material adverse manner. Furthermore, derivative instruments typically contain provisions giving the counterparty the right to terminate the contract upon the occurrence of certain events. If a termination were to occur, the Fund’s return could be adversely affected as it would lose the benefit of the indirect exposure to the reference securities and it may incur significant termination expenses. Foreign Securities and Emerging Markets Risk: Investing in foreign issuers may involve certain risks not typically associated with investing in securities of U.S. issuers due to increased exposure to foreign economic, political and legal developments, including favorable or unfavorable changes in currency exchange rates, exchange control regulations, expropriation or nationalization of assets, imposition of withholding taxes on payments and possible difficulty in obtaining and enforcing judgments against foreign entities. Furthermore, issuers of foreign securities and obligations are subject to different, often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The securities and obligations of some foreign companies and foreign markets are less liquid and at times more volatile than comparable U.S. securities, obligations and markets. These risks may be more pronounced to the extent that the Fund invests a significant amount of its assets in companies located in one region and to the extent that the Fund invests in securities of issuers in emerging markets. Heightened risks of investing in emerging markets include: smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible repatriation of investment income and capital. 8 | Semiannual Report | November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Questions & Answers continued Financial Leverage Risk: Although the use of Financial Leverage by the Fund may create an opportunity for increased after-tax total return for the Common Shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with Financial Leverage proceeds are greater than the cost of Financial Leverage, the Fund’s return will be greater than if Financial Leverage had not been used. Conversely, if the income or gains from the securities purchased with such proceeds does not cover the cost of Financial Leverage, the return to the Fund will be less than if Financial Leverage had not been used. Financial Leverage involves risks and special considerations for shareholders, including the likelihood of greater volatility of net asset value and market price of and dividends on the Common Shares than a comparable portfolio without leverage; the risk that fluctuations in interest rates on borrowings that the Fund must pay will reduce the return to the Common Shareholders; and the effect of Financial Leverage in a declining market, which is likely to cause a greater decline in the net asset value of the Common Shares than if the Fund were not leveraged, which may result in a greater decline in the market price of the Common Shares. There can be no assurance that a leveraging strategy will be implemented or that it will be successful during any period during which it is employed. In addition to the risks described above, the Fund is also subject to: Income Securities Risk, Foreign Currency Risk, Risks Associated with the Fund’s Covered Call Option Strategy, Risks of Real Property Asset Companies, Private Securities Risk, Investment Funds Risk, Private Investment Funds Risk, Affiliated Investment Funds Risk, Synthetic Investments Risk, Inflation/Deflation Risk, Anti-Takeover Provisions, Market Discount Risk, and Current Developments Risks. Please see www.guggenheimfunds.com/gof for a more detailed discussion about Fund risks and considerations. Semiannual Report | November 30, 2010 |9 GOF | Claymore/Guggenheim Strategic Opportunities Fund Fund Summary | As of November 30, 2010 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV 4.43% Net Assets Applicable to Common Shares ($000) Total Returns (Inception 7/27/07) Market NAV Six Month 20.48% 14.62% One Year 39.65% 34.02% Three Year - average annual 20.22% 12.57% Since Inception - average annual 12.80% 12.17% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. For the most recent month-end performance figures, please visit www.guggenheimfunds.com/gof. The investment return and principal value of an investment will fluctuate with changes in the market conditions and other factors so that an investor’s shares, when sold, may be worth more or less than their original cost. Investors should also be aware that these returns were primarily achieved during favorable market conditions and may not be sustainable. % of Long-Term Top Ten Holdings Investments Commercial Mortgage Pass Through Certificates, Ser. 2006-C7, Class A4, AAA, NR, 5.957%, 6/10/46 6.4% Airplanes Pass Through Trust, Ser. 2001-1A, Class A9, CCC, B1, 0.803%, 3/15/19 4.3% SPDR S&P rust 2.8% Lancer Finance Co. SPV Ltd., NR, Baa3, 5.850%, 12/12/16 (British Virgin Islands) 2.2% Aviation Capital Group Trust, Ser. 2003-2A, Class B1, BBB, A3, 3.253%, 9/20/33 1.7% Dominos Pizza Master Issuer LLC, Ser. 2007-1, Class A2, BBB-, Baa3, 5.261%, 4/25/37 1.7% ProShares Ultra S&P500 1.3% Telos CLO Ltd., Ser. 2006-1A, Class A2, AA+, Aa2, 0.689%, 10/11/21 (Cayman Islands) 1.3% Attentus CDO Ltd., Ser. 2007-3A, Class A1B, AA+, Aa3, 0.549%, 10/11/42 (Cayman Islands) 1.3% Powershares QQQ 1.2% Portfolio composition and holdings are subject to change daily. For more information, please visit www.guggenheimfunds.com/gof. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Past performance does not guarantee future results. 10 | Semiannual Report | November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Portfolio of Investments | November 30, 2010 (unaudited) Principal Optional Call Amount Description Provision* Value Long-Term Investments – 128.9% Corporate Bonds – 28.9% Advertising – 0.2% $ 400,000 MDC Partners, Inc., BB-, B2, 11.000%, 11/1/16 (Canada) (a) (b) 11/1/13 @ 105.50 $ 446,000 Aerospace/Defense – 0.7% Sequa Corp., CCC, Caa2, 11.750%, 12/1/15 (b) 12/1/11 @ 105.88 Wyle Services Corp., B-, Caa2, 10.500%, 4/1/18 (a) (b) 4/1/14 @ 105.25 Airlines – 0.5% Global Aviation Holdings, Inc., BB-, Ba3, 14.000%, 8/15/13 (a) (b) 8/15/12 @ 110.50 Banks – 7.7% Agfirst Farm Credit Bank, A, NR, 7.300% (a) (b) (c) 1/3/11 @ 100.00 Barclays Bank PLC, A-, Baa3, 6.278% (United Kingdom) (a) (c) (d) 12/15/34 @ 100.00 BNP Paribas, A, Baa1, 7.195% (France) (a) (b) (c) (d) 6/25/37 @ 100.00 Comerica Bank, A-, A2, 7.875%, 9/15/26 N/A Credit Agricole SA, A-, A3, 6.637% (France) (a) (b) (c) (d) 5/31/17 @ 100.00 Fifth Third Bancorp, BBB-, Baa2, 8.250%, 3/1/38 (a) N/A KeyCorp Capital III, BB, Baa3, 7.750%, 7/15/29 (a) N/A Mellon Capital IV, Ser. 1, A-, A3, 6.244% (a) (c) (d) 6/20/12 @ 100.00 Northgroup Preferred Capital Corp., A, A2, 6.378% (a) (b) (c) (d) 10/15/17 @ 100.00 PNC Preferred Funding Trust III, BBB, Baa3, 8.700% (a) (b) (c) (d) 3/15/13 @ 100.00 Rabobank Nederland NV, AA-, A2, 11.000% (Netherlands) (a) (b) (c) (d) 6/30/19 @ 100.00 Royal Bank of Scotland Group PLC, Ser. U, C, B3, 7.640% (United Kingdom) (a) (c) (d) 9/29/17 @ 100.00 Susquehanna Capital II, BB-, Ba2, 11.000%, 3/23/40 (a) 3/23/15 @ 100.00 US AgBank FCB, A, A3, 6.110% (a) (b) (c) (d) 7/10/12 @ 100.00 Wells Fargo Capital XIII, Ser. GMTN, A-, Ba1, 7.700% (a) (c) (d) 3/26/13 @ 100.00 Principal Optional Call Amount Description Provision* Value Commercial Services – 0.8% $ 490,000 Bankrate, Inc., B, B2, 11.750%, 7/15/15 (b) 7/15/13 @ 105.88 $ 534,100 DynCorp International, Inc., B, B1, 10.375%, 7/1/2017 (b) 7/1/14 @ 105.19 PharmaNet Development Group, Inc., B+, B3, 10.875%, 4/15/17 (a) (b) 4/15/14 @ 105.44 R.R. Donnelley & Sons Co., BBB, Baa3, 11.250%, 2/1/19 (a) N/A Computers – 0.4% Compucom Systems, Inc., B, B3, 12.500%, 10/1/15 (b) 10/1/11 @ 106.25 Stratus Technologies, Inc., B-, B2, 12.000%, 3/29/15 (a) (b) 4/15/13 @ 112.00 Distribution/Wholesale – 0.6% Intcomex, Inc., B-, B3, 13.250%, 12/15/14 (a) (b) 12/15/12 @ 106.63 Diversified Financial Services – 5.0% International Lease Finance Corp., BBB-, Ba3, 7.125%, 9/1/18 (a) (b) N/A Lancer Finance Co. SPV Ltd., NR, Baa3, 5.850%, 12/12/16 (British Virgin Islands) (b) Svensk Exportkredit AB, A+, Aa3, 6.375% (Sweden) (a) (b) (c) 3/27/11 @ 100.00 Electric – 0.6% Wisconsin Energy Corp., BBB-, Baa1, 6.250%, 5/15/67 (a) (d) 5/15/17 @ 100.00 Engineering/Construction – 0.8% Alion Science and Technology Corp., CCC, Caa2, 10.250%, 2/1/15 (b) 2/1/11 @ 105.13 Entertainment and Gaming – 1.7% Agua Caliente Band of Cahuilla Indians, NR, NR, 6.350%, 10/1/15 (b) N/A Downstream Development Authority of the Quapaw Tribe of Oklahoma, B-, Caa1, 12.000%, 10/15/15 (b) 10/15/11 @ 109.00 Indianapolis Downs LLC/Indiana Downs Capital Corp., D, Caa3, 11.000%, 11/1/12 (b) 1/3/11 @ 105.50 Lions Gate Entertainment, Inc., B, B1, 10.250%, 11/1/16 (a) (b) 11/1/13 @ 105.13 River Rock Entertainment Authority (The), B+, B2, 9.750%, 11/1/11 (a) 1/3/11 @ 100.00 See notes to financial statements. Semiannual Report | November 30, 2010 |11 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Portfolio of Investments (unaudited) continued Principal Optional Call Amount Description Provision* Value Forest Products/Paper – 0.4% $ 640,000 Exopack Holding Corp., B, B3, 11.250%, 2/1/14 (b) 1/3/11 @ 105.63 $ 659,200 Health Care – 0.2% Apria Healthcare Group, Inc., BB+, Ba2, 11.250%, 11/1/14 (a) (b) 11/1/11 @ 105.63 Household Products/Wares – 0.8% American Achievement Corp., B, B3, 10.875%, 4/15/16 (b) 10/15/13 @ 105.44 Insurance – 4.9% Allstate Corp. (The), BBB, Baa1, 6.500%, 5/15/57 (a) (d) 5/15/37 @ 100.00 American Financial Group, Inc., BBB+, Baa2, 9.875%, 6/15/19 (a) N/A AXA SA, BBB, Baa1, 6.463% (France) (a) (b) (c) (d) 12/14/18 @ 100.00 Blue Fin Ltd., BB+, NR, 4.690%, 4/10/12 (Cayman Islands) (a) (b) (e) (f) 1/8/11 @ 101.00 Ironshore Holdings US, Inc., BBB-, Baa3, 8.500%, 5/15/20 (a) (b) N/A Metlife Capital Trust IV, BBB, Baa2, 7.875%, 12/15/37 (a) (b) 12/15/32 @ 100.00 National Life Insurance Co., BBB+, Baa1, 10.500%, 9/15/39 (a) (b) N/A Penn Mutual Life Insurance Co. (The), A, A2, 7.625%, 6/15/40 (b) N/A Progressive Corp. (The), A-, A2, 6.700%, 6/15/37 (a) (d) 6/15/17 @ 100.00 Investment Companies – 0.9% Allied Capital Corp., BBB, Ba1, (a) 6.625%, 7/15/11 N/A 6.000%, 4/1/12 N/A Offshore Group Investments Ltd., B-, B3, 11.500%, 8/1/15 (Cayman Islands) (b) 2/1/13 @ 108.63 Iron/Steel – 0.1% Standard Steel LLC/Standard Steel Finance Corp., B, Caa1, 12.000%, 5/1/15 (b) 5/1/13 @ 106.00 Media – 0.3% DCP LLC/DCP Corp., B+, B2, 10.750%, 8/15/15 (b) 8/15/13 @ 105.38 Retail – 0.5% CKE Restaurants, Inc., B, B2, 11.375%, 7/15/18 (b) 7/15/14 @ 105.69 Software – 0.2% Open Solutions, Inc., CCC+, Caa2, 9.750%, 2/1/15 (b) 2/1/11 @ 104.88 Principal Optional Call Amount Description Provision* Value Telecommunications – 0.6% $ 1,086,000 Clearwire Communications LLC/Clearwire Finance, Inc., CCC, Caa1, 12.000%, 12/1/15 (b) 12/1/12 @ 106.00 $ 1,149,802 Transportation – 0.2% United Maritime Group LLC/United Maritime Group Finance Corp., B, B3, 11.750%, 6/15/15 (a) (b) 12/15/12 @ 105.88 Trucking/Leasing – 0.8% AWAS Aviation Capital Ltd., BBB-, Ba2, 7.000%, 10/15/16 (Ireland) (b) 10/18/13 @ 103.50 Total Corporate Bonds – 28.9% (Cost $51,017,829) Asset Backed Securities – 54.2% Collateralized Debt Obligations – 3.7% Aspen Funding I Ltd., Ser. 2002-1A, Class A1L, A, Ba1, 0.889%, 7/10/37 (Cayman Islands) (b) (e) Commodore CDO I Ltd., Ser. 1A, Class A, BB+, Baa3, 0.822%, 2/24/34 (Cayman Islands) (b) (e) Coronado CDO Ltd., Ser. 1A, Class A1, BB+, B3, 0.813%, 9/4/38 (Cayman Islands) (b) (e) Diversified Asset Securitization Holdings III, Ser. 1A, Class A2, BB+, Ba1, 7.420%, 7/5/36 (Cayman Islands) (b) Duke Funding Ltd., Ser. 2003-5A, Class 1W, CC, Ca, 0.836%, 8/7/33 (Cayman Islands) (b) (e) MWAM CBO Ltd., Ser. 2001-1A, Class A, AA, A3, 1.238%, 1/30/31 (Cayman Islands) (b) (e) Saybrook Point CBO Ltd., Ser. 2001-1A, Class A, BB, B3, 0.768%, 2/25/31 (Cayman Islands) (b) (e) Collateralized Loan Obligations – 18.1% ACAS Business Loan Trust, Ser. 2004-1A, Class B, AA, Aa3, 0.788%, 10/25/17 (b) (e) Alm Loan Funding, Ser. 2010-3A, Class C, BBB, Baa2, 4.427%, 11/20/2020 (Cayman Islands) (b) (e) Armstrong Loan Funding Ltd., Ser. 2008-1A, Class B, AA+, Aa1, 1.287%, 8/1/16 (Cayman Islands) (b) (e) Black Diamond CLO Ltd., Ser. 2006-1A, Class B, A+, Baa2, 0.678%, 4/29/19 (Cayman Islands) (a) (b) (e) Black Diamond CLO Ltd., Ser. 2006-1A, Class C, BBB+, Ba2, 0.978%, 4/29/19 (Cayman Islands) (a) (b) (e) Business Loan Express, Ser. 2006-AA, Class A, BBB-, Aa3, 0.493%, 10/20/38 (a) (b) (e) Business Loan Express, Ser. 2007-AA, Class A, BBB-, A2, 0.653%, 10/20/40 (b) (e) CapitalSource Commercial Loan Trust, Ser. 2006-2A, Class A1B, AA+, Aaa, 0.583%, 9/20/22 (b) (e) CapitalSource Commercial Loan Trust, Ser. 2006-2A, Class C, BBB+, Ba1, 0.933%, 9/20/22 (b) (e) Coast Investment Grade, Ser. 2002-1X, Class A, BBB-, Caa3, 1.238% 7/30/17 (Cayman Islands) (e) See notes to financial statements. 12 | Semiannual Report | November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Portfolio of Investments (unaudited) continued Principal Amount Description Value Collateralized Loan Obligations (continued) $ 500,000 Emporia Preferred Funding, Ser. 2005-1A, Class B1, AA-, Aa3, 0.839%, 10/12/18 (Cayman Islands) (b) (e) $ 376,585 Emporia Preferred Funding, Ser. 2005-1A, Class C, A-, Baa3, 1.239%, 10/12/18 (Cayman Islands) (b) (e) FM Leveraged Capital Fund, Ser. 2005-1A, Class B, A+, A1, 0.842%, 8/1/17 (Cayman Islands) (b) (e) Friedbergmilstein Private Capital Fund, Ser. 2004-1A, Class B2, AA, A1, 5.409%, 1/15/19 (Cayman Islands) (b) GSC Partners CDO Fund |td., Ser. 2006-7A, Class C, BBB+, Ba1, 1.288%, 5/25/20 (Cayman Islands) (b) (e) MC Funding Ltd./MC Funding LLC, Ser. 2006-1A, Class C, BBB+, Baa3, 1.241%, 12/20/20 (Cayman Islands) (b) (e) Mountain View Funding CLO, Ser. 2007-3A, Class A2, AA, A1, 0.629%, 4/16/21 (Cayman Islands) (b) (e) Nantucket CLO Ltd., Ser. 2006-1A, Class B, AA, A3, 0.704%, 11/24/20 (Cayman Islands) (b) (e) Rosedale CLO Ltd., Ser. I-A, Class A1J, A+, Baa1, 0.698%, 7/24/21 (Cayman Islands) (b) (e) Stanfield Modena CLO Ltd., Ser. 2004-1A, Class C, BBB-, Baa3, 1.540%, 9/22/16 (Cayman Islands) (a) (b) (e) Start CLO Ltd., Ser 2006-2, Class C, A+, A2, 1.039%, 6/29/12 (Cayman Islands) (e) Start CLO Ltd., Ser 2006-2, Class D, BBB+, Baa1, 2.139%, 6/29/12 (Cayman Islands) (e) Start CLO Ltd., Ser. 2007-4A, Class D, BBB+, A1, 1.839%, 12/26/11 (Cayman Islands) (a) (b) (e) Start CLO Ltd., Ser. 2007-4A, Class E, BB+, Baa1, 3.889%, 12/26/11 (Cayman Islands) (a) (b) (e) Start CLO Ltd., Ser. 2007-4X, Class E, BB+, Baa1, 3.889%, 12/26/11 (Cayman Islands) (e) Start CLO Ltd., Ser. 2008-5X, Class C, NR, NR, 22.139%, 1/9/13 (Cayman Islands) (e) TCW Global Project Fund, Ser. 2004-1A, Class A1, NR, NR, 1.189%, 6/15/16 (Cayman Islands) (b) (e) TCW Global Project Fund, Ser. 2004-1A, Class B1, NR, NR, 2.239%, 6/15/16 (Cayman Islands) (b) (e) TCW Global Project Fund, Ser. 2005-1A, Class B2, A, NR, 5.793%, 9/1/17 (Cayman Islands) (b) Telos CLO Ltd., Ser. 2006-1A, Class A2, AA+, Aa2, 0.689%, 10/11/21 (Cayman Islands) (b) (e) Telos CLO Ltd., Ser. 2006-1A, Class B, A+, A2, 0.779%, 10/11/21 (Cayman Islands) (b) (e) Zohar CDO, Ser. 2007-3A, Class A2, BB+, Baa2, 0.841%, 4/15/19 (Cayman Islands) (b) (e) Commercial Real Estate – 0.8% Wrightwood Capital Real Estate CDO Ltd., Ser. 2005-1A, Class A1, BB, Aa3, 0.604%, 11/21/40 (Cayman Islands) (b) (e) Principal Amount Description Value Commercial Receivables – 2.5% $ 500,000 FCC Financing Subsidiary LLC, Ser. 2010-1A, Class B, NR, NR, 12.253%, 3/31/17 (b) (e) $ 548,845 HFG Healthco-4 LLC, Ser. 2006-1A, Class A, NR, Aa2, 0.654%, 6/5/12 (b) (e) Sealane Trade Finance, Ser. 2007-1A, Class E, NR, NR, 15.284%, 11/25/12 (Cayman Islands) (a) (b) (e) Corporate Debt Obligations – 0.2% Muzinich CBO II Ltd., Ser. A2-A, AA+, B1, 7.150%, 10/15/13 (Bermuda) (b) Phoenix Funding Ltd., Ser. 2001-1, AA, Aaa, 0.739%, 4/15/13 (e) Credit Cards – 2.7% LCP Rights Trust, Ser. 2010-1, Class A, NR, NR, 14.550%, 7/17/17 LCP Rights Trust, Ser. 2010-1, Class C, NR, NR, 19.210%, 7/17/17 LCP Rights Trust, Ser. 2010-1, Class D, NR, NR, 14.550%, 1/15/16 LCP Rights Trust, Ser. 2010-1, Class F, NR, NR, 19.210%, 1/15/16 LCP Rights Trust, Ser. 2010-1, Class G, NR, NR, 11.710%, 9/18/18 LCP Rights Trust, Ser. 2010-1, Class H, NR, NR, 14.560%, 9/18/18 LCP Rights Trust, Ser. 2010-1, Class I, NR, NR, 18.290%, 9/18/18 Financials – 0.0%** Blue Falcon, Ser. A-2, NR, NR, 5.460%, 12/25/16 (b) Insurance – 2.2% 321 Henderson Receivables I LLC, Ser. 2007-3A, Class A, BBB, Baa1, 6.150%, 10/15/48 (a) (b) 321 Henderson Receivables I LLC, Ser. 2008-1A, Class A, AA+, Aaa, 6.190%, 1/15/44 (a) (b) 321 Henderson Receivables I LLC, Ser. 2008-1A, Class B, AA, NR, 8.370%, 1/15/46 (a) (b) 321 Henderson Receivables I LLC, Ser. 2008-1A, Class C, A, NR, 9.360%, 1/15/48 (b) 321 Henderson Receivables I LLC, Ser. 2008-1A, Class D, BBB, NR, 10.810%, 1/15/50 (b) See notes to financial statements. Semiannual Report | November 30, 2010 |13 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Portfolio of Investments (unaudited) continued Principal Amount Description Value Student Loans – 0.2% $ 367,054 MRU Student Loan Trust, Ser. 2008-A, Class A1A, AAA, NR, 7.400%, 1/25/41 (b) $ 180,594 MRU Student Loan Trust, Ser. 2008-A, Class B, AA, NR, 5.788%, 1/25/41 (b) (e) MRU Student Loan Trust, Ser. 2008-A, Class C, A, NR, 7.788%, 1/25/41 (b) (e) Timeshares – 2.2% Diamonds Resort Owner Trust, Ser. 2009-1, Class A, A, NR, 9.310%, 3/20/36 (a) (b) Sierra Receivables Funding Co., Ser. 2006-1A, Class A1, BBB-, Baa3, 5.840%, 5/20/18 (a) (b) Silverleaf Finance LLC, Ser. 2010-A, Class B, BBB, NR, 8.000%, 7/15/22 (b) Transportation – 15.9% Aircraft Certificate Owner Trust, Ser. 2003-1A, Class D, BB+, Ba3, 6.455%, 9/20/22 (b) Aircraft Certificate Owner Trust, Ser. 2003-1A, Class E, BB+, Ba3, 7.001%, 9/20/22 (b) Aircraft Lease Securitisation Ltd., Ser. 2007-1A, Class G3, A-, Baa1, 0.514%, 5/10/32 (Jersey) (b) (e) Airplanes Pass Through Trust, Ser. 2001-1A, Class A9, CCC, B1, 0.803%, 3/15/19 (a) (b) (e) America West Airlines 2001-1 Pass Through Trust, Ser. 011G, BB+, B1, 7.100%, 4/2/21 Continental Airlines 2007-1 Class C Pass Through Trust, Ser. 071C, B, B1, 7.339%, 4/19/14 Aviation Capital Group Trust, Ser. 2000-1A, Class A1, BB, Ba3, 0.733%, 11/15/25 (b) (e) Aviation Capital Group Trust, Ser. 2003-2A, Class B1, BBB, A3, 3.253%, 9/20/33 (a) (b) (e) Blade Engine Securitization Ltd., Ser. 2006-1A, Class B, BBB+, Baa2, 3.253%, 9/15/41 (Cayman Islands) (b) (e) CLI Funding LLC, Ser. 2006-1A, Class A, BBB, Baa3, 0.433%, 8/18/21 (b) (e) Helios Finance LP, Ser. 2007-S1, Class B1, BBB, Aaa, 0.953%, 10/20/14 (Cayman Islands) (b) (e) Lease Investment Flight Trust, Ser. 1, Class A3, B+, Baa3, 0.683%, 7/15/16 (a) (e) UAL 2000-1 Pass Through Trust, Ser. 001B, BB+, B3, 8.030%, 7/1/11 (a) UAL 2009-2A Pass Through Trust, BBB+, Baa2, 9.750%, 1/15/17 (a) Principal Amount Description Value Trust Preferred Stocks – 3.2% $ 6,000,000 Attentus CDO Ltd., Ser. 2007-3A, Class A1B, AA+, Aa3, 0.549%, 10/11/42 (Cayman Islands) (b) (e) $ 2,999,400 Preferred Term Securities XXIII Ltd., CCC+, B1, 0.602%, 12/22/36 (Cayman Islands) (b) (e) Whole Business – 2.5% Dominos Pizza Master Issuer LLC, Ser. 2007-1, Class A2, BBB-, Baa3, 5.261%, 4/25/37 (a) (b) NuCO2 Funding LLC, Ser. 2008-1A, Class A1, NR, Baa2, 7.250%, 6/25/38 (b) Total Asset Backed Securities – 54.2% (Cost $88,407,008) Collateralized Mortgage Obligations – 30.2% Commercial Mortgage Backed Security – Military Housing – 0.9% Hampton Roads PPV LLC, NR, Ba2, (a) (b) 6.071%, 12/15/41 6.171%, 6/15/53 Commercial Mortgage Backed Security – Non-Traditional – 0.4% Timberstar Trust, Ser. 2006-1A, Class C, A, A3, 5.884%, 10/15/36 (a) (b) Commercial Mortgage Backed Securities – Traditional – 24.6% Banc of America Commercial Mortgage, Inc., Ser. 2003-2, Class G, A-, NR, 5.492%, 3/11/41 (b) (e) Banc of America Commercial Mortgage, Inc., Ser. 2004-5, Class B, AA+, Aa2, 5.058%, 11/10/41 (a) (e) Banc of America Commercial Mortgage, Inc., Ser. 2005-5, Class AJ, BBB+, Aa3, 5.323%, 10/10/45 (a) (e) Bear Stearns Commercial Mortgage Securities, Ser. 2005-PW10, Class AJ, BB+, NR, 5.622%, 12/11/40 (a) (e) Citigroup Commercial Mortgage Trust, Ser. 2004-C2, Class E, BBB+, A3, 5.023%, 10/15/41 (b) (e) Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Class AM, A, NR, 5.884%, 12/10/49 (e) Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Class AJ, A-, Aa1, 5.396%, 7/15/44 (a) (e) Commercial Mortgage Pass Through Certificates, Ser. 2006-C7, Class A4, AAA, NR, 5.957%, 6/10/46 (e) (g) Commercial Mortgage Pass Through Certificates, Ser. 2006-C7, Class AM, A, NR, 5.982%, 6/10/46 (a) (e) Commercial Mortgage Pass Through Certificates, Ser. 2006-CN2A, Class F, CCC+, NR, 5.756%, 2/5/19 (a) (b) (e) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2005-TFLA, Class K, AA+, Aaa, 1.553%, 2/15/20 (a) (b) (e) Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Class AM, BBB-, Aaa, 6.020%, 6/15/38 (a) (e) See notes to financial statements. 14 | Semiannual Report | November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Portfolio of Investments (unaudited) continued Principal Amount Description Value Commercial Mortgage Backed Securities – Traditional (continued) $ 2,000,000 Greenwich Capital Commercial Funding Corp., Ser. 2005-GG3, Class AJ, AAA, Aa2, 4.859%, 8/10/42 (a) (e) $ 1,986,958 Greenwich Capital Commercial Funding Corp., Ser. 2005-GG5, Class AJ, BBB, A3, 5.468%, 4/10/37 (a) (e) GS Mortgage Securities Corp. II, Ser. 2001-GL3A, Class E, NR, A3, 6.852%, 8/5/18 (b) (e) JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2002-C1, Class E, A-, A2, 6.135%, 7/12/37 (b) JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2005-LDP3, Class AJ, BBB, A2, 5.140%, 8/15/42 (a) (e) JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD11, Class AM, BB+, A3, 6.001%, 6/15/49 (a) (e) Morgan Stanley Capital I, Ser. 2005-HQ6, Class AJ, A-, NR, 5.073%, 8/13/42 (a) (e) Morgan Stanley Capital I, Ser. 2006-HQ10, Class AM, NR, Aaa, 5.360%, 11/12/41 (a) Morgan Stanley Capital I, Ser. 2006- IQ12, Class AM, A, NR, 5.370%, 12/15/43 (a) Morgan Stanley Capital I, Ser. 2006-T23, Class AM, A+, NR, 5.981%, 8/12/41 (a) (e) TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Class AJ, A+, NR, 6.049%, 8/15/39 (a) (e) Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Class AJ, BBB-, A3, 5.314%, 7/15/42 (a) (e) Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C21, Class AJ, A-, Aa2, 5.378%, 10/15/44 (a) (e) Residential Mortgage Backed Securities – 4.3% Countrywide Alternative Loan Trust, Ser. 2006-OA19, Class A1, CCC, Ba2, 0.433%, 2/20/47 (a) (e) Countrywide Home Equity Loan Trust, Ser. 2004-S, Class 1A, CCC, Caa3, 0.493%, 2/15/30 (e) Deutsche ALT-A Securities, Inc., Alternate Loan Trust, Ser. 2006-AB4, Class A1A, D, Ca, 6.005%, 10/25/36 (e) GSAA Trust, Ser. 2007-5, Class 1F2A, CCC, Caa3, 5.788%, 3/25/47 (a) (e) Indymac Index Mortgage Loan Trust, Ser. 2006-AR9, Class 3A1, AAA, B3, 5.367%, 6/25/36 (e) New Century Home Equity Loan Trust, Ser. 2004-A, Class AII9, B, A2, 5.286%, 8/25/34 (e) TBW Mortgage Backed Pass Through Certificates, Ser. 2006-6, Class A3, D, Ca, 5.750%, 1/25/37 (h) TBW Mortgage Backed Pass Through Certificates, Ser. 2006-6, Class A5B, D, Ca, 6.040%, 1/25/37 (h) Total Collateralized Mortgage Obligations – 30.2% (Cost $50,895,438) Number of Shares Description Value Preferred Stock – 3.6% Banks – 0.8% BB&T Capital Trust VI, 9.600% (a) $ 1,118,400 Santander Finance Preferred SA Unipersonal, 6.500% (Spain) (a) Diversified Financial Services – 0.7% Deutsche Bank Contingent Capital Trust II, 6.550% (a) Lehman Brothers Holdings, Inc., Ser. J, 7.950% (i) Insurance – 0.3% Aegon NV, 6.375% (Netherlands) (a) ING Groep NV, 7.050% (Netherlands) (a) Telecommunication – 0.6% Centaur Funding Corp., 9.080% (Cayman Islands) (b) U.S. Government and Agency Securities – 1.2% Farm Credit Bank of Texas, Ser. 1, 10.000% (a) (b) Total Preferred Stock – 3.6% (Cost $7,031,577) Exchange-Traded Funds – 9.3% Powershares QQQ (a) (j) ProShares Ultra Dow30 (a) (j) ProShares Ultra S&P500 (a) (j) SPDR Dow Jones Industrial Average ETF Trust (a) (j) SPDR S&P rust (a) (j) Total Exchange-Traded Funds – 9.3% (Cost $14,553,175) Principal Amount Value Term Loans (k) – 2.7% Consumer Products – 0.2% $ 447,756 Navisite, Inc., B-, B3, 9.150%, 9/19/14 (e) Electronics – 0.2% Clientlogic Corp., B+, B3, 6.790%, 1/30/14 (e) Healthcare, Education & Childcare – 0.4% Embanet, CCC, B3, 3.288%, 6/28/12 (e) Home & Office Furnishings – 0.3% Centaur LLC, CCC+, B2, 0.000%, 11/9/14 (e) Leisure – 0.7% Bushnell Performance Optics, BB-, Ba3, 4.540%, 8/24/13 (e) See notes to financial statements. Semiannual Report | November 30, 2010 |15 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Portfolio of Investments (unaudited) continued Expiration Exercise Contracts Options Purchased Month Price Value Retail Stores – 0.9% Deb Shops, Inc., CCC, Caa1, 6.894%, 4/23/14 (e) $ 678,458 Mattress Firm, B, Ba3, 2.540%, 10/23/14 (e) Total Term Loans – 2.7% (Cost $5,615,726) Total Long-Term Investments – 128.9% (Cost $217,520,753) Call Options Purchased – 0.0%** CBOE S&P 500 Volatility Index (j) (l) (m) (Cost $23,400) December 2010 $ 18.00 Total Investments – 128.9% (Cost $217,544,153) Other Assets in excess of Liabilities – 10.9% Total Options Written – (0.2%) Borrowings – (12.6%) Reverse Repurchase Agreements – (21.0%) TALF Loan – (6.0%) Net Assets Applicable to Common Shareholders – 100.0% * Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. ** Less than 0.1% AB – Stock Company CBO – Collateralized Bond Obligation CDO – Collateralized Debt Obligation CLO – Collateralized Loan Obligation FCB – Farmers Credit Bureau LLC – Limited Liability Company LP – Limited Partnership N/A – Not Available NV – Publicly Traded Company PLC – Public Limited Company SA – Corporation (a) All or a portion of this security has been physically segregated in connection with swap agreements, line of credit, options and reverse repurchase agreements. As of November 30, 2010, the total amount segregated was $124,107,631. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities amounted to $129,254,786 which represents 72.8% of net assets applicable to common shares. (c) Perpetual maturity. (d) Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. (e) Floating or Variable Rate Coupon. Rate shown is in effect at November 30, 2010. (f) Risk-Linked Security – A risk-linked security is issued by insurance companies and insurance related special purpose vehicles that apply securitization techniques to catastrophic property and casualty damages. The security is typically a debt obligation for which the return of principal and the payment of interest are contingent on the non-occurrence of a pre-defined “trigger event.” Depending on the specific terms and structure of the security, this trigger could be the result of a hurricane, earthquake or some other catastrophic event. (g) All or a portion of this security was acquired, and has been physically segregated in connection with the Fund’s participation in the Term Asset-Backed Securities Loan Facility program (the “TALF program”) operated by the Federal Reserve Bank of New York. As of November 30, 2010, the total amount physically segregated was $14,727,566. See notes to financial statements. (h) Security is a “step-up” bond where the coupon increases or steps up at a predetermined date. (i) Non-income producing as security is in default. (j) All or a portion of this security position represents cover for outstanding options written. (k) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark. In addition, term loans may include mandatory and/or optional prepayment terms. As a result, the actual maturity dates of the loans may be different than the amounts disclosed in the portfolio of investments. Term loans may be considered restricted in that the Fund may be contractually obligated to receive approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (l) Non-income producing security. (m) Represents 100 shares per contract. Ratings shown are per Standard & Poor’s and Moody’s. Securities classified as NR are not rated. Expiration Exercise Contracts Options Written (l) Month Price Value Call Options Written - (0.2%) CBOE S&P 500 Volatility Index (m) December 2010 $ 22.50 $ 11,700 Powershares QQQ (m) December 2010 ProShares Ultra Dow30 (m) December 2010 ProShares Ultra S&P500 (m) December 2010 S&P 500 Index December 2010 S&P 500 Index December 2010 SPDR Dow Jones Industrial Average ETF Trust (m) December 2010 SPDR S&P rust (m) December 2010 Total Value of Call Options Written (Premiums received $477,978) Put Options Written - (0.0%**) CBOE S&P 500 Volatility Index (m) December 2010 (Premiums received $4,500) Total Value of Options Written - (0.2%) (Premiums received $482,478) $ 322,622 ** Less than 0.1% See notes to financial statements. 16 | Semiannual Report | November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Statement of Assets and Liabilities | November 30, 2010 (unaudited) Assets Investments in securities, at value (cost $217,544,153) $ Cash Restricted cash Interest receivable Securities sold receivable Unrealized appreciation on swaps Unrealized appreciation on unfunded commitments Dividends receivable Reclaims receivable Other assets Total assets Liabilities Reverse repurchase agreements Borrowings Payable on TALF Loan Payable for securities purchased Options written, at value (premiums received of $482,478) Advisory fee payable Interest due on borrowings Unrealized depreciation on swaps Administration fee payable Accrued expenses and other liabilities Total liabilities Net Assets $ Composition of Net Assets Common stock, $.01 par value per share; unlimited number of shares authorized, 9,268,340 shares issued and outstanding $ Additional paid-in capital Accumulated net realized loss on investments, options, futures and swaps ) Accumulated net unrealized appreciation on investments, options, swaps and unfunded commitments Accumulated undistributed net investment income Net Assets $ Net Asset Value (based on 9,268,340 common shares outstanding) $ See notes to financial statements. Semiannual Report | November 30, 2010 |17 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Statement of Operations | For the Six Months Ended November 30, 2010 (unaudited) Investment Income Dividends $ 204,595 Interest Total income $ Expenses Investment advisory fee Professional fees Fund accounting fee Trustees’ fees and expenses Printing expense Administration fee Line of credit fee Custodian fee Transfer agent fee NYSE listing fee Insurance Miscellaneous Interest expense Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Options, Swap and Unfunded Commitments Transactions Net realized gain on: Investments Options Swaps Net change in unrealized appreciation (depreciation) on: Investments Options ) Swaps Unfunded commitments Net realized and unrealized gain on investments, options, swap and unfunded commitments transactions Net Increase in Net Assets Resulting from Operations $ See notes to financial statements. 18 | Semiannual Report | November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Statement of Changes in Net Assets | For the Six Months Ended For the November 30, 2010 Year Ended (unaudited) May 31, 2010 Increase in Net Assets from Operations Net investment income $ $ Net realized gain on investments, options, foreign currency transaction, futures and swaps Net change in unrealized appreciation on investments, options, swaps and unfunded commitments Net increase in net assets resulting from operations Distributions to Common Shareholders From net investment income ) ) Capital Share Transactions Reinvestment of dividends Net increase from capital share transactions Total increase in net assets Net Assets Beginning of period End of period (including accumulated undistributed net investment income of $810,340 and $860,558, respectively) $ $ See notes to financial statements. Semiannual Report | November 30, 2010 |19 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Statement of Cash Flows | For the Six Months Ended November 30, 2010 (unaudited) Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Provided by Operating and Investing Activities: Net unrealized appreciation on investments ) Net unrealized depreciation on options Net unrealized appreciation on swaps ) Net unrealized appreciation on unfunded commitments ) Net accretion of bond discount and amortization of bond premium ) Net realized gain on investments ) Net realized gain on options ) Net realized gain on swaps ) Purchase of long-term investments ) Cost of written options closed ) Proceeds from sale of long-term investments Decrease in dividends receivable Increase in interest receivable ) Increase in reclaims receivable ) Increase in receivable for investments sold ) Increase in capital shares receivable ) Decrease in other assets Increase in payable for investments purchased Decrease in interest due on borrowings ) Premiums received on call options written Increase in advisory fee payable Increase in administration fee payable 68 Increase in accrued expenses and other liabilities Net Cash Provided in Operating and Investing Activities Cash Flows From Financing Activities: Dividends paid to common shareholders ) Increase in reverse repurchase agreements Decrease in TALF loans ) Proceeds from borrowings Payments made on borrowings ) Net Cash Used by Financing Activities ) Net decrease in cash ) Cash at Beginning of Period Cash at End of Period (including restricted cash) $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ See notes to financial statements. 20 | Semiannual Report | November 30, 2010 GOF | Claymore/Guggenheim Strategic Opportunities Fund | Financial Highlights | For the Six Months For the period Ended November For the For the July 27, 2007* Per share operating performance 30, 2010 Year Ended Year Ended through for a common share outstanding throughout the period (unaudited) May 31, 2010 May 31, 2009 May 31, 2008 Net asset value, beginning of period $ (b) Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) on investments, options, futures, swaps and unfunded commitments ) ) Total from investment operations ) ) Common share offering expenses charged to paid-in-capital – – – ) Distributions to Common Shareholders From and in excess of net investment income ) Return of capital – – ) ) Total distributions ) Net asset value, end of period $ Market value, end of period $ Total investment return (c) Net asset value % % -18.37
